UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8338


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

FREDERICK ABRAHAM MCKENZIE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:04-cr-00556-TLW-1; 4:07-cv-70065-TLW)


Submitted:    March 12, 2009                   Decided:    March 17, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Frederick Abraham McKenzie, Appellant Pro Se.    Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Frederick        Abraham       McKenzie      seeks       to    appeal     the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2008) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional     right.”          28    U.S.C.      § 2253(c)(2)       (2006).      A

prisoner      satisfies      this        standard      by      demonstrating       that

reasonable     jurists      would    find      that    any     assessment     of     the

constitutional    claims      by    the    district     court       is   debatable    or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                            We have

independently reviewed the record and conclude that McKenzie has

not made the requisite showing.                Accordingly, we deny McKenzie’s

motion   to    seal   the    informal       brief,      deny    a    certificate     of

appealability, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            DISMISSED



                                           2